Citation Nr: 1737224	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-41 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for a respiratory disability, to include as a result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to April 1958.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2015 substantive appeal filed in connection with the issue of service connection for a respiratory disability, the Veteran indicated that he desired a hearing before the Board at the RO by videoconference.  The RO must schedule the Veteran for a hearing before the Board at the RO pursuant to his outstanding request.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700.  Significantly, the video hearing request was acknowledged by the RO in the VA Form 8 as a pending request.  There is no indication in the record that the Veteran has been scheduled for a hearing in accordance with his request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity pursuant to this case being advanced on the Board's docket.  The RO must notify the Veteran of the date and time of the hearing, and must associate a copy of such notice with the electronic record.  38 C.F.R. § 20.704(b) (2016).  After the hearing, the appeal must be returned to the Board in accordance with current appellate procedures. 

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



